Case 9:19-bk-11573-MB   Doc 187 Filed 09/16/19 Entered 09/16/19 16:40:09             Desc
                          Main Document Page 1 of 3


 1

 2
                                                           FILED & ENTERED
 3

 4                                                              SEP 16 2019

 5                                                         CLERK U.S. BANKRUPTCY COURT
                                                           Central District of California
                                                           BY handy      DEPUTY CLERK
 6

 7

 8                      UNITED STATES BANKRUPTCY COURT

 9                       CENTRAL DISTRICT OF CALIFORNIA

10                                NORTHERN DIVISION

11
     In re:                                   Case No.: 9:19-bk-11573-MB
12

13 HVI CAT CANYON, INC.,                      Chapter 11

14                 Debtor-in-Possession.      ORDER SCHEDULING STATUS
                                              CONFERENCE, REQUIRING DEBTOR-
15                                            IN-POSSESSION TO FILE A STATUS
                                              REPORT REGARDING ALL PENDING
16                                            MOTIONS, AND ESTABLISHING A
17                                            DEADLINE FOR RESPONSES

18
19

20

21

22

23

24

25

26
27

28
Case 9:19-bk-11573-MB        Doc 187 Filed 09/16/19 Entered 09/16/19 16:40:09                   Desc
                               Main Document Page 2 of 3


 1         On September 16, 2019, the United States Bankruptcy Court for the Northern District of

 2 Texas entered its order transferring the above-captioned bankruptcy case to the United States

 3 Bankruptcy Court for the Central District of California, Northern Division. Case Dkt. 185. The

 4 case thereafter was assigned to the undersigned United States Bankruptcy Judge. Based on the

 5 foregoing, IT IS HEREBY ORDERED THAT:

 6         1. No later than September 17, 2019, the debtor and debtor-in-possession, HVI CAT

 7             Canyon, Inc. (the “Debtor”) shall serve this Order on counsel for the Official

 8             Committee of Unsecured Creditors (the “OCC”), Brian D. Fittipaldi of the Office of the

 9             United States Trustee, and the “Core Service List” as defined in the Order Establishing

10             Notice and Service Procedures entered on August 13, 2019 at case docket 39

11             (collectively, the "Notice Parties")

12         2. No later than 5:00 p.m. Pacific Time on September 18, 2019, the Debtor shall file and

13             serve on the Notice Parties a report identifying all pending motions and applications

14             (the “Pending Motion Report”), whether filed by the Debtor or another party in interest,

15             a list of all objections, responses or joinders filed thereto and a description of the time-

16             frames within which the Debtor believes such pending matters must be heard by the

17             Court.

18         3. Any party in interest that believes the Debtor’s Pending Motion Report is incomplete or

19             inaccurate, disagrees in any way with the content thereof (including the Debtor's

20             description of the time-frames in which the pending matters must be heard), or that

21             otherwise wishes to respond shall file its response no later than 5:00 p.m. Pacific Time

22             on September 20, 2019, and serve such response on the Notice Parties.

23         4. On September 23, 2019, beginning at 10:00 a.m. Pacific Time., the Court will hold a

24             chapter 11 status conference before the undersigned to discuss the scheduling of

25             pending matters. Due to exigent circumstances, the status conference will be held at

26             the Court's San Fernando Valley Division: Courtroom 303, 21041 Burbank

27             Boulevard, Woodland Hills, California 91367. Parties in interest may appear

28             telephonically by making arrangements with Court Call, (866) 582-6878, no later
                                                 2
                                                      ORDER
Case 9:19-bk-11573-MB       Doc 187 Filed 09/16/19 Entered 09/16/19 16:40:09           Desc
                              Main Document Page 3 of 3


 1            than 1 hour before the status conference. Mr. Fittipaldi may appear by video or

 2            telephonically.

 3                                              ###

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23   Date: September 16, 2019
24

25

26
27

28
                                                   3
                                               ORDER
